DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 23 May 2022.  As directed by the amendment: claims 16, 20 & 27 have been amended, claim 19 has been cancelled, and no claims have been added.  Claims 1-15 were cancelled previously. Thus, claims 16-18 & 20-27 are presently pending in this application. 
Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21, line 3: “a first front face of the elastomer body” should read “the first front face of the elastomer body” since “a first front face” is already established in claim 16. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 20, 21, 24, 25 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Carlile, Jr., et al. (US 2,993,616; hereafter Carlile) in view of in view of Zilliox (US 1,446,080).
Regarding claim 16, Carlile discloses (fig. 1) a press seal (21), said press seal comprising: 
an elastomer body (27; col. 1, lines 59-60: “a cylindrical resilient member 27 formed of synthetic rubber or the like”) having a diameter (as shown in fig. 1); and 
a tensioning bolt (22, including elements 23-25), 
wherein the elastomer body is deformable by tightening the tensioning bolt such that the elastomer body can be pressed into a sealing contact in directions perpendicular to a longitudinal axis of the tensioning bolt (i.e. a longitudinal axis along shank 24; col. 2, lines 1-5: “… when a nut 33 is tightened washers 31 & 32 axially compress and radially expand resilient member 27 into sealed engagement with the inner surface 35…”), 
wherein the press seal comprises a tensioning element (i.e. nut 33) that can be brought into a tensioned state (i.e. via rotation of the nut), whereby the tensioning bolt can be tightened and the elastomer body can be deformed for sealing an opening (e.g., the opening in the pipe); 
wherein the tensioning bolt extends into the elastomer body in a direction parallel to the tensioning bolt longitudinal axis,
 wherein the tensioning element (nut 33) is arranged at a first front face of the elastomer body (i.e. rightmost end face of 27 in fig. 1; shown in contact with first press body 32) together with a first press body (32) of the press seal, wherein the first press body is arranged between the tensioning element (nut 33) and the elastomer body (27) with respect to a direction parallel to the tensioning bolt longitudinal axis (i.e. along shank 24), the first press body (32) being pressed against the elastomer body (27) by the tensioning element when the latter is displaced (i.e. when tightened), and the first press body (32) having a diameter that is smaller than the diameter of the elastomer body (as shown in fig. 1).

Regarding the limitation wherein the elastomer body can be deformed “for sealing an opening in a wall or floor element”, as discussed above, the elastomer body of Carlile is capable of sealing an opening (e.g., an opening in a pipe, as shown). As set forth in MPEP § 2114(II), apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.
In the instant case, while disclosed as suitable for sealing an opening in a pipe, the press seal of Carlile (as modified in view of Zilliox below) teaches all of the structural limitations of the claim and would also be capable of sealing any opening of similar size and configuration, including such openings in wall or floor elements. 
Stated differently, the press seal of Carlile is configured to seal an opening, and the recitation of the opening being an opening “in a wall or floor element” appears to be only a recitation of intended use which does not appear to require the press seal to have any structure in addition to that of Carlile (as otherwise modified below). 
In the alternative, the pipe opening shown in fig. 1 of Carlile, which is sealed by deformation of the elastomer body, may be seen as reading on “an opening in a wall”, i.e., the opening shown being an opening in the wall of the pipe.

Carlile does not explicitly disclose the additional limitations wherein the tensioning element has inclined faces which are inclined towards one another, the tensioning element being arranged at the tensioning bolt such that a tapering direction of the tensioning element, along which the inclined faces converge, forms an angle with the tensioning bolt longitudinal axis, wherein the tensioning element is a wedge element, the inclined faces being outer wedge faces of the wedge element, wherein the tensioning element rests against the tensioning bolt such that the tensioning element can be brought into a tensioned state by displacing it in the tapering direction; wherein a recess intersects the tensioning bolt in the form of a through-hole, the wedge element being arranged in the recess such that the wedge element rests against a bearing surface of the tensioning bolt with one of its outer wedge faces, which are inclined towards one another; wherein the recess in the tensioning bolt extends into the elastomer body in a direction parallel to the tensioning bolt longitudinal axis, at least in an untightened state of the tensioning bolt; and wherein the recess is enclosed by a material of the tensioning bolt in all directions perpendicular to an intersection direction, in which the recess extends through the tensioning bolt, the bearing surface being formed at the end of the recess away from the elastomer body;
 wherein the wedge element is arranged at a first front face of the elastomer body together with a first press body of the press seal, wherein the first press body is arranged between the wedge element and the elastomer body with respect to a direction parallel to the tensioning bolt longitudinal axis, the first press body being pressed against the elastomer body by the wedge element when the latter is displaced in the tapering direction.

Zilliox teaches (figs. 1-4) a fastening arrangement comprising two elements to be fastened together (15 & 16), a tensioning bolt (incl. at least 10 & 13), and a tensioning element (12), wherein the two elements are configured to be compressed / held together by tightening the tensioning bolt via the tensioning element; the tensioning element has inclined faces which are inclined towards one another (i.e. upper and lower faces as oriented in figs 1 & 2; the upper face being generally horizontal, the lower face being inclined relative thereto), the tensioning element being arranged at the tensioning bolt such that a tapering direction of the tensioning element, along which the inclined faces converge, forms an angle with the tensioning bolt longitudinal axis (i.e., as shown in figs. 1 & 2, the taper direction forms an angle with the longitudinal axis of shaft 10, thereby displacing the bolt as the wedge is displaced), wherein the tensioning element is a wedge element (as shown), the inclined faces being outer wedge faces of the wedge element, wherein the tensioning element rests against the tensioning bolt (at 22) such that the tensioning element can be brought into a tensioned state by displacing it in the tapering direction; wherein a recess (11) intersects the tensioning bolt in the form of a through-hole (see figs 2 & 4), the wedge element being arranged in the recess such that the wedge element rests against a bearing surface (22) of the tensioning bolt with one of its outer wedge faces (as shown), which are inclined towards one another; and wherein the recess is enclosed by a material of the tensioning bolt in all directions perpendicular to an intersection direction (see fig. 4), in which the recess extends through the tensioning bolt, the bearing surface being formed at the end of the recess away from the elements to be fastened (i.e. toward at the tip end 19). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the press seal disclosed by Carlile by replacing the threaded nut & bolt tensioning element with a wedge-type tensioning element / tensioning bolt arrangement as taught by Zilliox (i.e., the tensioning elements having inclined faces which are inclined towards one another, being arranged at the tensioning bolt such that a tapering direction forms an angle with the tensioning bolt longitudinal axis, the tensioning element being a wedge element, the inclined faces being outer wedge faces of the wedge element; wherein the tensioning element rests against the tensioning bolt such that the tensioning element can be brought into a tensioned state by displacing it in the tapering direction; a recess intersecting the tensioning bolt in the form of a through-hole, the wedge element being arranged in the recess such that the wedge element rests against a bearing surface of the tensioning bolt with one of its outer wedge faces; and wherein the recess is enclosed by a material of the tensioning bolt in all directions perpendicular to an intersection direction, in which the recess extends through the tensioning bolt, the bearing surface being formed at the end of the recess away from the elements to be fastened), in view of the teachings of Zilliox, as the simple substitution of one known tensioning arrangement (e.g. the threaded nut & bolt tensioning arrangement of Carlile) for another (i.e. the wedge-style tensioning element of Zilliox) to obtain predictable results (e.g. quick assembly & disassembly, especially suitable for temporary uses, as further suggested by Zilliox; see page 2, lines 28-35).
The examiner notes that Carlile shows the original tensioning element (i.e. the nut 33) is configured to contact / press against an outer surface of the first press body 32, located between the tensioning element and the elastomer body. Similarly, Zilliox teaches that the tensioning element / wedge 12 contacts a surface of an element 16 to be fastened, such that displacing the wedge along the tapering direction causes the wedge to press on the surface of element 16 with one outer wedge face and press on the bearing surface 22 of the tensioning bolt with the other outer wedge face. When the press seal of Carlile is modified to include the wedge / tensioning element of Zilliox rather than the nut, the wedge would reasonably therefore contact the outer surface of the first press body 32 (in an analogous manner to contacting the surface of element 16 of Zilliox) with one face, and contact the bearing surface of the tensioning bolt with the other face. 
As a result, the assembly would read on the additional limitations wherein the bearing surface is formed at the end of the recess away from the elastomer body, wherein the wedge element is arranged at a first front face of the elastomer body together with a first press body of the press seal, wherein the first press body is arranged between the wedge element and the elastomer body with respect to a direction parallel to the tensioning bolt longitudinal axis, the first press body being pressed against the elastomer body by the wedge element when the latter is displaced in the tapering direction.

Regarding the final remaining limitation, wherein the recess in the tensioning bolt extends into the elastomer body in a direction parallel to the tensioning bolt longitudinal axis, at least in an untightened state of the tensioning bolt, it is noted that Zilliox shows the recess in the tensioning bolt extending into the body to be fastened in a direction parallel to the tensioning bolt longitudinal axis (fig. 1), which would be the case at least in an untightened state of the tensioning bolt. 
As would be understood by a person having ordinary skill in the art, since the wedge element is configured to pull on the tensioning bolt by increasing the distance between the bearing surface (22) and an opposing surface upon which the wedge rests (i.e., the outer surface of plate 16, in Zilliox fig. 1), the recess must extend at least somewhat into the body in a direction parallel to the tensioning bolt, at least in an untightened state, to allow for additional “take-up” during tightening (e.g. compression of the elements to be fastened; establishing tension on the tightening bolt, etc.) or else the wedge would begin to press on the opposite side of the recess rather than the surface of the element to be fastened, and would no longer be working to further tighten the desired elements. 
As such, when the tensioning element / wedge arrangement of Zilliox is incorporated into the press seal of Carlile, the recess would extend at least below the outer surface of the first press body 32 in a direction parallel to the tensioning bolt longitudinal axis, at least in an untightened state of the tensioning bolt. How far down the recess extends past the outer surface of the press seal when the tensioning bolt is in an untightened state, including whether the recess extends past press body 32 and into the elastomer body, appears to be merely a matter of proportion (e.g. length of the recess vs. thickness of press body 32, etc.) or degree (e.g. the degree to which the recess extends below the surface). 
As set forth in MPEP § 2144.05(II)(A), it has been generally held that where the difference between the prior art and the claimed invention involves only a change of “form, proportions, or degree”, such a difference is unpatentable over the prior art, even though changes of the kind may produce better results than prior inventions [see Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 
In other words, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the press seal of Carlile, as otherwise modified above, such that the recess in the tensioning bolt extends into the elastomer body in a direction parallel to the tensioning bolt longitudinal axis, at least in an untightened state of the tensioning bolt, since such a change amounts to a difference in form, proportion, or degree (as described above), and it has been held that such a difference is unpatentable, even though changes of the kind may produce better results than prior inventions. 
Furthermore, the applicant’s specification does not appear to establish any criticality or unexpected results which may arise from the recess extending into the elastomer body, as the feature is recited (page 11, lines 12-18) only as being “in a preferred embodiment” rather than having any particular criticality. While the specification states that “In such an embodiment, the tensioning bolt can be moved over a comparably large distance in the axial direction, which can allow for significant deformation of the elastomer body,” this is merely a predictable result of having a longer recess length. 

Additionally (or alternatively), as can be seen in Fig. 1 of Carlile, the tensioning bolt 22 includes a threaded portion 25 which extends into the elastomer body 27, at least in an untightened state of the tensioning bolt. 
As set forth in MPEP § 2141.03(I), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
In the instant case, a person of ordinary skill in the art would have recognized that, in Carlile, the thread length defines a maximum possible extent of travel for the tensioning nut (i.e. the nut could not travel toward the bolt head past the axial end of the threaded portion) and that the recess length in the tensioning bolt of Zilliox analogously defines a maximum possible extent of travel for the wedge element (i.e. the wedge element could not travel toward the bolt head past the axial end of the recess). 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the press seal of Carlile, as modified in view of Zilliox above, such that the recess in the tensioning bolt extends into the elastomer body in a direction parallel to the tensioning bolt longitudinal axis, at least in an untightened state of the tensioning bolt, in order to retain a similar maximum possible extent of travel as the original configuration of Carlile. 
In view of the above, all of the limitations of claim 16 are met, or are otherwise rendered obvious. 

Regarding claim 18, the press seal of Carlile, as modified above, reads on the additional limitations wherein the tensioning bolt (22, including 23-25) extends into the elastomer body (27), intersecting the latter, the press seal being adapted such that the elastomer body (27) is compressed in the direction of the tensioning bolt longitudinal axis and, consequently, brought into the sealing contact in the directions perpendicular thereto when the tensioning bolt is tightened (see fig. 1; col. 2, lines 1-5).

Regarding claim 20, the press seal of Carlile, as modified above, reads on the additional limitations wherein one of the outer wedge faces of the wedge element faces toward the elastomer body (27) and directly contacts a contact surface (i.e. the outer surface) of the first press body (32).
In particular, Carlile shows that a portion of the original tensioning element (i.e. the face of nut 33 in contact with first press body 32) is configured to face toward the elastomer body (27) and directly contact the outer surface of the first press body 32. Similarly, Zilliox shows one of the outer wedge faces facing toward the elements to be fastened (i.e. the upper wedge face, in Zilliox fig 1), that outer wedge face directly contacting a surface of element 16 to be fastened. As a result, when the press seal of Carlile is modified to include the wedge / tensioning element of Zilliox, the assembly would read on the additional limitation wherein one of the outer wedge faces of the wedge element faces toward the elastomer body and directly contacts a contact surface of the first press body (in an analogous manner to contacting the surface of element 16 of Zilliox). 

Regarding claim 21, the press seal of Carlile, as modified above, reads on the additional limitations wherein a second press body (31) is arranged at a second front face of the elastomer body (i.e. the front face of 27 in contact with second press body 31, as shown in fig. 1), which lies opposite to the first front face of the elastomer body at which the wedge element is arranged (i.e. the first front face being in contact with first press body 32), the tensioning bolt interacting with the second press body (via head 23) for compressing the elastomer body (i.e., when bolt 22 is tensioned, head 23 thereof applies a force to the second press body 31 while the tensioning element applies an opposing force to the first press body 32, placing the elastomer body in compression).

Regarding claim 24, the press seal of Carlile, as modified above, reads on the additional limitation wherein the elastomer body is adapted as a blind closure. In particular, as shown in fig. 1 of Carlile, the elastomer body 27 is adapted as a blind closure at least in the sense that the press seal can be installed and tightened from only one side of the elastomer body (i.e. the device can be installed in a blind hole; without requiring access to the opposite side).


Regarding claim 25, the press seal of Carlile, as modified above, in its normal and usual operation, renders obvious a method of using a press seal, the method comprising the steps of:
 obtaining the press seal of claim 16 (i.e. as set forth in the grounds of rejection for claim 16, above); and 
sealing an opening (i.e. the pipe opening shown in fig. 1 of Carlile) with the press seal by tightening the tensioning bolt by displacing the tensioning element arranged at the tensioning bolt in the tapering direction (i.e. Carlile discloses sealing the opening by tightening the tensioning bolt via the nut to axially compress and radially expand the press seal into sealing engagement with the inner surface of the opening [col. 2, lines 1-5]; Zilliox teaches tightening a tensioning bolt by displacing a tensioning element arranged at the tensioning bolt in the tapering direction; see grounds of rejection for claim 16 above). 

Regarding claim 27, Carlile discloses (fig. 1) a press seal (21), said press seal comprising: 
an elastomer body (27; col. 1, lines 59-60: “a cylindrical resilient member 27 formed of synthetic rubber or the like”) having a diameter (as shown in fig. 1); and 
a tensioning bolt (22, including elements 23-25), 
wherein the elastomer body is deformable by tightening the tensioning bolt such that the elastomer body can be pressed into a sealing contact in directions perpendicular to a longitudinal axis of the tensioning bolt (i.e. a longitudinal axis along shank 24; col. 2, lines 1-5: “… when a nut 33 is tightened washers 31 & 32 axially compress and radially expand resilient member 27 into sealed engagement with the inner surface 35…”), 
wherein the press seal comprises a tensioning element (i.e. nut 33) that can be brought into a tensioned state (i.e. via rotation of the nut), whereby the tensioning bolt can be tightened and the elastomer body can be deformed for sealing an opening (e.g., the opening in the pipe); and 
wherein the press seal (21) is configured such that only the elastomer body (27) contacts the opening with the tensioning element in the tensioned state (i.e., as can be seen in fig. 1 of Carlile, the only contact between the press seal and the opening is the sealing contact between the outer diameter of the elastomer body 27 and the inner surface of the pipe/opening 35);
wherein the tensioning element (nut 33) is arranged at a first front face of the elastomer body (i.e. rightmost end face of 27 in fig. 1; shown in contact with first press body 32) together with a first press body (32) of the press seal, wherein the first press body is arranged between the tensioning element (nut 33) and the elastomer body (27) with respect to a direction parallel to the tensioning bolt longitudinal axis (i.e. along shank 24), the first press body being pressed against the elastomer body by the tensioning element when the latter is displaced (i.e. when tightened), and the first press body (32) having a diameter that is smaller than the diameter of the elastomer body (as shown in fig. 1).

Regarding the limitations wherein the opening is an opening “in a wall or floor element”, as discussed above, the elastomer body of Carlile is capable of sealing an opening (e.g., an opening in a pipe, as shown) and is the only element of the press seal to contact the opening when installed. As set forth in MPEP § 2114(II), apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.
In the instant case, while disclosed as suitable for sealing an opening in a pipe, the press seal of Carlile (as modified in view of Zilliox below) teaches all of the structural limitations of the claim and would also be capable of sealing any opening of similar size and configuration, including such openings in wall or floor elements. 
Stated differently, the press seal of Carlile is configured to seal an opening, and the recitation of the opening being an opening “in a wall or floor element” appears to be only a recitation of intended use which does not appear to require the press seal to have any structure in addition to that of Carlile (as otherwise modified below). 
In the alternative, the pipe opening shown in fig. 1 of Carlile, which is sealed by deformation of the elastomer body, may be seen as reading on “an opening in a wall”, i.e., the opening shown being an opening in the wall of the pipe.

Carlile does not explicitly disclose the additional limitations wherein the tensioning element has inclined faces which are inclined towards one another, the tensioning element being arranged at the tensioning bolt such that a tapering direction of the tensioning element, along which the inclined faces converge, forms an angle with the tensioning bolt longitudinal axis, wherein the tensioning element is a wedge element, the inclined faces being outer wedge faces of the wedge element, wherein the tensioning element rests against the tensioning bolt such that the tensioning element can be brought into a tensioned state by displacing it in the tapering direction, 
wherein the wedge element is arranged at a first front face of the elastomer body together with a first press body of the press seal, wherein the first press body is arranged between the wedge element and the elastomer body with respect to a direction parallel to the tensioning bolt longitudinal axis, the first press body being pressed against the elastomer body by the wedge element when the latter is displaced in the tapering direction.

Zilliox teaches (figs. 1-4) a fastening arrangement comprising two elements to be fastened together (15 & 16), a tensioning bolt (incl. at least 10 & 13), and a tensioning element (12), wherein the two elements are configured to be compressed / held together by tightening the tensioning bolt via the tensioning element; the tensioning element has inclined faces which are inclined towards one another (i.e. upper and lower faces as oriented in figs 1 & 2; the upper face being generally horizontal, the lower face being inclined relative thereto), the tensioning element being arranged at the tensioning bolt such that a tapering direction of the tensioning element, along which the inclined faces converge, forms an angle with the tensioning bolt longitudinal axis (i.e., as shown in figs. 1 & 2, the taper direction forms an angle with the longitudinal axis of shaft 10, thereby displacing the bolt as the wedge is displaced), wherein the tensioning element is a wedge element (as shown), the inclined faces being outer wedge faces of the wedge element, wherein the tensioning element rests against the tensioning bolt (at 22) such that the tensioning element can be brought into a tensioned state by displacing it in the tapering direction. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the press seal disclosed by Carlile by replacing the threaded nut & bolt tensioning element with a wedge-type tensioning element / tensioning bolt arrangement as taught by Zilliox (i.e., the tensioning elements having inclined faces which are inclined towards one another, being arranged at the tensioning bolt such that a tapering direction forms an angle with the tensioning bolt longitudinal axis, the tensioning element being a wedge element, the inclined faces being outer wedge faces of the wedge element; wherein the tensioning element rests against the tensioning bolt such that the tensioning element can be brought into a tensioned state by displacing it in the tapering direction), in view of the teachings of Zilliox, as the simple substitution of one known element (e.g. the threaded nut & bolt tensioning arrangement of Carlile) for another (i.e. the wedge-style tensioning element of Zilliox) to obtain predictable results (e.g. quick assembly & disassembly, especially suitable for temporary uses, as further suggested by Zilliox; see page 2, lines 28-35). 

The examiner notes that Carlile shows the original tensioning element (i.e. the nut 33) is configured to contact / press against an outer surface of the first press body 32, located between the tensioning element and the elastomer body. Similarly, Zilliox teaches that the tensioning element / wedge 12 contacts a surface of an element 16 to be fastened, such that displacing the wedge along the tapering direction causes the wedge to press on the surface of element 16 with one outer wedge face and press on the bearing surface 22 of the tensioning bolt with the other outer wedge face. When the press seal of Carlile is modified to include the wedge / tensioning element of Zilliox rather than the nut, the wedge would reasonably therefore contact the outer surface of the first press body 32 (in an analogous manner to contacting the surface of element 16 of Zilliox) with one face, and contact the bearing surface of the tensioning bolt with the other face. 
As a result, the assembly would read on the additional limitations wherein the wedge element is arranged at a first front face of the elastomer body together with a first press body of the press seal, wherein the first press body is arranged between the wedge element and the elastomer body with respect to a direction parallel to the tensioning bolt longitudinal axis, the first press body being pressed against the elastomer body by the wedge element when the latter is displaced in the tapering direction.
In view of the above, all of the limitations of claim 27 are met, or are otherwise rendered obvious.

Claims 17 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Carlile in view of Zilliox as applied to claims 16 & 25, respectively, above, and further in view of Teske (US 4,240,322).
 Regarding claim 17, the inclined faces of the tensioning element (12) of Zilliox, which are inclined toward one another, form an angle with each other; as shown in figs. 1 & 2. While the tensioning element as shown in the figures appears to read on the limitation where in the angle is least 2° and not more than 45°, the text of Zilliox is silent as to the particular angle used. To promote compact prosecution, the following additional teaching is provided. 
Teske teaches (figs. 1-4) a fastening arrangement comprising a tensioning bolt (2) and a wedge-type tensioning element (1) arranged in a recess (3) of the tensioning bolt. Teske further teaches that the tensioning element has inclined faces (1a & 1b) which form an angle (a; see fig. 1) with each other of “less than 20°, normally between 8° and 12°” (col. 2, lines 38-40). Teske explains that “the use of these two relatively small angles therefor ensures an excellent mechanical advantage when driving the wedge longitudinally into the passage, so that the two elements being secured together will be held very tightly” (col. 2, lines 43-47). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the press seal disclosed by Carlile, as otherwise modified above, such that the inclined faces of the tensioning element form an angle of at least 2° and not more than 45° (e.g. between 8° and 12°), in view of the teachings of Teske, to ensure sufficient mechanical advantage during assembly so that the tensioning element securely tightens the tensioning bolt (as further suggested by Teske). See MPEP § 2144.05(I).

Regarding claim 26, neither Carlile nor Zilliox explicitly disclose the additional limitation wherein the tensioning element is displaced into the tensioned state by a force applied by striking the tensioning element with a striking tool. 
Teske teaches (figs. 1-4) a fastening arrangement comprising a tensioning bolt (2) and a wedge-type tensioning element (1) arranged in a recess (3) of the tensioning bolt. Teske further teaches (figs. 5 & 6) a striking tool, comprising a handle (9) and a “driving surface 10”. Teske explains “once the two parts 4 and 5 are aligned and the bolt 2 has been inserted through the holes…, the installer then inserts the narrow end of the flat wedge 1 into the passage 3, and hammers it tightly in place by means of the surface 10 of the tool. This makes the fastener very tight and compresses the seals 7.” (col. 3, line 63 - col. 4, line 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using the press seal of Carlile, as otherwise modified above, to include displacing the tensioning element into the tensioned state by a force applied striking the tensioning element with a striking tool, in view of the teachings of Teske, as the use of a known technique (i.e. tensioning a wedge-type tensioning bolt arrangement by striking the wedge into place via a hammer / striking tool, as in Teske) to improve a similar method (i.e. the method of using the press seal of Carlile in view of Zilliox, including tensioning a tensioning bolt via a wedge-type tensioning element to create a seal) in the same way (e.g. to ensure the fastener is “very tight” and compresses the seal body, as further suggested by Teske). 

Claims 22 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carlile in view of Zilliox as applied to claim 16 above, and further in view of Chaudronnerie (FR 1070690 A).
Examination note: a copy of FR 1070690 A (“Chaudronnerie”), including an English machine translation of the specification, was provided in the parent application 16/345,309 on 05 May 2020. Since the citations of the parent application have been imported to the instant application as part of the Access to Relevant Prior Art Initiative, a new copy of this document is not being provided with this action. Any references below to the English translation of FR 1070690 A are referring to the translation previously provided in 16/345,309. 
Regarding claims 22 & 23, Carlile further discloses that the original tensioning element (i.e., the nut 33) is held captive at the tensioning bolt (via tip 36; col. 2, lines 10-14), as in claim 22, such that the tensioning element cannot be removed from the bolt and lost. However, as Carlile does not disclose this feature with a wedge-type tensioning element, and as Zilliox does not explicitly disclose this feature, the following additional teaching is provided. Neither Carlile nor Zilliox explicitly disclose the additional limitations of claim 23 wherein the press seal has a locking member, the tensioning element being lockable in the tensioned state by the locking member, having the form of a locking pin in combination with a hole in the tensioning element, wherein a displaceability of the tensioning element is lockable by inserting the locking pin into the hole.
Chaudronnerie teaches (figs. 1-4) a fastening arrangement comprising a tensioning bolt (a) and a wedge-type tensioning element (b) arranged in a recess (a3) of the tensioning bolt.
Chaudronnerie further teaches that the arrangement may comprise a locking member (i.e. locking pin C) which may hold the tensioning element (b) captive at the tensioning bolt (as shown in fig. 4); the tensioning element being lockable in the tensioned state by the locking member (C), having the form of a locking pin in combination with a hole (b3) in the tensioning element, wherein a displaceability of the tensioning element is lockable by inserting the locking pin into the hole (see fig. 4; page 2, para. 1 of the previously provided English translation: “to assemble and to ensure all safety in the assembly, the tightening key b is immobilized by the engagement of a small safety pin…c for example in one of the stepped holes b3 of the tightening key b”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the press seal disclosed by Carlile, as otherwise modified above, such that the tensioning element is held captive (i.e. via a locking member) at the tensioning bolt (as in claim 22), and such that the press seal further comprises a locking member, the tensioning element being lockable in the tensioned state by the locking member, having the form of a locking pin in combination with a hole in the tensioning element, wherein a displaceability of the tensioning element is lockable by inserting the locking pin into the hole (as in claim 23), in view of the teachings of Chaudronnerie, to ensure safety/security of the assembly, or otherwise as the use of a known technique (i.e. providing such a captive locking pin / hole assembly to a wedge-type fastener arrangement, as in Chaudronnerie) to improve a similar device (i.e., the press seal of Carlile, having the wedge-type fastener arrangement as taught by Zilliox above) in the same way.
Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered, however, applicant’s amendments have overcome the grounds of rejection set forth in the previous action. New grounds of rejection have been applied to the claims in this action, as necessitated by applicant’s amendments. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new or amended grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753       

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753